Case 1:20-cv-01020-JPC Document 30 Filed 09/17/20 Page 1 of 1

 

 

USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
ALBERTO GONZALEZ, DATE FILED: 9/17/2020
Plaintiff,
-against- 20 Civ. 1020 (AT)
3X1 NYC, LLC, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

It is ORDERED that by September 21, 2020, Plaintiff shall respond to Defendant’s September
17, 2020 letter, ECF No. 28.

It is further ORDERED that the parties shall promptly meet and confer and that, by September
21, 2020, Plaintiff shall file the parties’ jointly proposed case management plan as described in
paragraph 5 of the Court’s February 7, 2020 order, ECF No. 5.

SO ORDERED.
Dated: September 17, 2020
New York, New York

ANALISA TORRES
United States District Judge
